Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of AIA .

Status of Claims
This communication is a Non-Final office action in response to RCE filed on 05/31/2022. Claims 1, 5-6, 8, 10, 11, 15, 19, 20, 22, 24, 25, 29, 33-34, 36, 38-39 have been amended. Claims 7, 12, 21, 26, 35, and 40 have been canceled. Claims 43-45 have been newly added. Therefore, claims 1-6, 8-11, 13-20, 22-25, 27-34, 36-39 and 41-45 are currently pending and have been addressed below.

Continued Examination Under 37 CFR 1.114 
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 05/31/2022 has been entered. 

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 06/06/2022 and 08/29/2022 are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statements are being considered by the examiner.


Response to Amendment	
Per Applicant’s request, the Double Patenting Rejections for pending Application No.16/863,760 and Application No. 16/863,692 are held in abeyance.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Nonstatutory double patenting rejection of Application No. 16/863,692:

Claims 1, 15 and 29 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 14 and 27 of pending Application No. 16/863,692 (reference application).   Although the claims at issue are not identical, they are not patentability distinct from each other due to the analysis below: 

Regarding Claims 1, 15 and 29, A compensation management method; (16/863,692 (claims 1, 14 and 27) A compensation management method, comprising: enabling, via a first computing device, a user to define a compensation plan for a performance-based employee); obtaining, via a second computing device, performance information for the performance-based employee; (16/863,692 (claims 1, 14 and 27) obtaining, via a second computing device, performance information for the performance-based employee, wherein the performance information includes supplemental performance information; and) wherein the performance information includes sales performance information and is obtained from at least a dealership management platform, wherein the dealership management platform includes internal sales data of the automotive space, wherein the automotive space includes an automotive sales space, an automotive service space and an automotive parts space, wherein the sales performance information includes a quantity of units sold indicator, a date of units sold indicator, a cost of units sold indicator, and at least one or more of a margin of units sold indicator, an incentive concerning units sold indicator, a type of units sold indicator and a timing of units sold indicator; (16/863,692 (claims 1, 14 and 27) wherein the sales performance information is obtained from at least a dealership management platform, wherein the dealership management platform includes internal sales data of the automotive space, wherein the automotive space includes an automotive sales space, an automotive service space and an automotive parts space, wherein the sales performance information includes a quantity of units sold indicator, a date of units sold indicator, a cost of units sold indicator, and at least one or more of a margin of units sold indicator, an incentive concerning units sold indicator, a type of units sold indicator and a timing of units sold indicator) calculating, via the second computing device, compensation information for the performance-based employee based, at least in part, upon the performance information and the compensation plan. (16/863,692 (claims 1, 14 and 27) calculating, via the second computing device, compensation information for the performance-based employee based, at least in part, upon the performance information and the compensation plan.).

Claims 2, 16 and 30 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 4, 17 and 30 of pending Application No. 16/863,692 (reference application).  Although the claims at issue are not identical, they are not patentability distinct from each other due to the analysis below: 

Regarding 2, 16 and 30, The compensation management method of claim 1 wherein the automotive space includes one or more of: an automotive body shop space; an automotive finance & insurance space; an automotive administrative space; an automotive franchisor space.(16/863,692 (claims 4, 17 and 30) The compensation management method of claim 1 wherein the performance- based employee is a performance-based employee within one or more of: an automotive sales space; an automotive service space; an automotive body shop space; an automotive finance & insurance space; an automotive administrative space; an automotive franchisor space; an automotive parts space; a retail space; a healthcare space; a financial space; a manufacturing space; a hospitality space; a travel space; a pharmaceutical space; a technology space; and a real estate space).

Claims 3, 17 and 31 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 5, 18 and 31 of pending Application No. 16/863,692 (reference application).   Although the claims at issue are not identical, they are not patentability distinct from each other due to the analysis below: 

Regarding 3, 17 and 31, The compensation management method of claim 1 wherein the performance- based employee is a performance-based seller of products. (16/863,692 (claims 5, 18 and 31) the compensation management method of claim 1 wherein the plurality of performance-based employee is a plurality of performance-based seller of products.).

Claims 4, 18 and 32 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 6, 19 and 32 of pending Application No. 16/863,692 (reference application).   Although the claims at issue are not identical, they are not patentability distinct from each other due to the analysis below: 

Regarding 4, 18 and 32, The compensation management method of claim 1 wherein the performance- based employee is a performance-based seller of services. (16/863,692 (claims 6, 19 and 32) the compensation management method of claim 1 wherein the plurality of performance-based employee is a plurality of performance-based seller of services).

Claims 5, 19 and 33 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 14 and 27 of pending Application No. 16/863,692 (reference application).   Although the claims at issue are not identical, they are not patentability distinct from each other due to the analysis below: 

Regarding 5, 19 and 33, The compensation management method of claim 1 wherein enabling, via the first computing device, the  user to define  the compensation plan for the performance-based employee includes: enabling the user to define the compensation plan for the performance-based employee by selecting the compensation plan from a plurality of available compensation plans.(16/863,692 (claims 1, 14 and 27) enabling, via a first computing device, a user to define a compensation plan for a performance, wherein enabling, via the first computing device, the user to define the compensation plan includes: selecting the compensation plan from a plurality of available compensation plans, and selecting individual elements of the plurality of available compensation plans to define the compensation plan).

Claims 6, 20 and 34 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 14 and 27 of pending Application No. 16/863,692 (reference application).   Although the claims at issue are not identical, they are not patentability distinct from each other due to the analysis below: 

Regarding 6, 20 and 34, The compensation management method of claim 1 wherein enabling, via the first computing device, the user to define the compensation plan for the performance-based employee includes: enabling the user to define a bespoke compensation plan for the performance- based employee. (16/863,692 (claims 1, 14 and 27) enabling, via a first computing device, a user to define a compensation plan for a performance, wherein enabling, via the first computing device, the user to define the compensation plan includes: selecting the compensation plan from a plurality of available compensation plans, and selecting individual elements of the plurality of available compensation plans to define the compensation plan).

Claims 8, 22 and 36 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 10, 23 and 36 of pending Application No. 16/863,692 (reference application).   Although the claims at issue are not identical, they are not patentability distinct from each other due to the analysis below: 

Regarding 8, 22 and 36, The compensation management method of claim 1 wherein obtaining, via the second computing device, the performance information for the performance-based employee includes: obtaining the sales performance information from one or more of: a customer relationship management platform, an inventory management platform, an accounting platform, a proprietary data feed, a proprietary data file, a proprietary datastore, and manually-entered data (16/863,692 (claims 10, 23 and 36) The compensation management method of claim 1 wherein obtaining, via the second computing device,  performance information for the performance-based employee includes: obtaining the sales performance information from one or more of: a customer relationship management platform, an inventory management platform, an accounting platform, a proprietary data feed, a proprietary data file, a proprietary datastore, and manually-entered data.)

Claims 9, 23 and 37 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 14 and 27 of pending Application No. 16/863,692 (reference application).   Although the claims at issue are not identical, they are not patentability distinct from each other due to the analysis below: 

Regarding 9, 23 and 37, the compensation management method of claim 1 wherein the performance information includes supplemental performance information (16/863,692 (claims 1, 14 and 27) wherein the performance information includes supplemental performance information.)

Claims 10, 24 and 38 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 2, 15 and 28 of pending Application No. 16/863,692 (reference application).  Although the claims at issue are not identical, they are not patentability distinct from each other due to the analysis below: 

Regarding 10, 24 and 38, The compensation management method of claim 9 wherein obtaining, via the second computing device, the performance information for the performance-based employee includes: obtaining the supplemental performance information from one or more of: a social media platform, an external rating platform, an internal rating platform, an inventory management platform, a human resource management platform, a proprietary data feed, a proprietary data file, a proprietary datastore, manually-entered data, and a business analytics platform.(16/863,692 (claims 2, 15 and 28) The compensation management method of claim 1 wherein obtaining, via the second computing device, the performance information for the performance-based employee includes: obtaining the supplemental performance information from one or more of: a social media platform, an external rating platform, an internal rating platform, an inventory management platform, a human resource management platform, a proprietary data feed, a proprietary data file, a proprietary datastore, manually-entered data, and a business analytics platform).

Claims 11, 25 and 39 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 3, 16 and 29 of pending Application No. 16/863,692 (reference application).   Although the claims at issue are not identical, they are not patentability distinct from each other due to the analysis below: 

Regarding 11, 25 and 39, The compensation management method of claim 9 wherein the supplemental performance information includes one or more of: an inventory age indicator; a minimum wage indicator; an hours worked indicator; an employment history indicator; an economic indicator; a team rating indicator; an individual rating indicator; and an organization rating indicator.(16/863,692 (claims 3, 16 and 29) The compensation management method of claim 1 wherein the supplemental performance information includes one or more of: an inventory age indicator; a minimum wage indicator; an hours worked indicator; an employment history indicator; a customer feedback indicator; an economic indicator; a team rating indicator; an individual rating indicator; and an organization rating indicator).

Claims 1, 15 and 29 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 11, 24 and 37 of pending Application No. 16/863,692 (reference application).   Although the claims at issue are not identical, they are not patentability distinct from each other due to the analysis below: 

Regarding 1, 15 and 29, periodically providing, via the second computing device, the compensation information for the performance-based employee to a payroll platform (16/863,692 (claims 11, 24 and 37) the compensation management method of claim 1 further comprising: providing, via the second computing device, the compensation information for the performance-based employee to a payroll platform).

Claims 13, 27 and 41 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 12, 25 and 38 of pending Application No. 16/863,692 (reference application).   Although the claims at issue are not identical, they are not patentability distinct from each other due to the analysis below: 

Regarding 13, 27 and 41, the compensation management method of claim 1 further comprising: providing the compensation information for the performance-based employee to a dealership management platform. (16/863,692 (claims 12, 25 and 38) the compensation management method of claim 1 further comprising: providing, via the second computing device, the compensation information for the performance-based employee to a dealership management platform.).

Claims 14, 28 and 42 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 13, 26 and 39 of pending Application No. 16/863,692 (reference application).   Although the claims at issue are not identical, they are not patentability distinct from each other due to the analysis below: 

Regarding 14, 28 and 42, the compensation management method of claim 1 wherein obtaining performance information for the performance-based employee includes one or more of: selectively excluding one or more performance indicators; and selectively devaluing one or more performance indicators. (16/863,692 (claims 13, 26 and 39) the compensation management method of claim 1 wherein obtaining, via the second computing device, performance information for the performance-based employee includes one or more of: selectively excluding one or more performance indicators; and selectively devaluing one or more performance indicators.)
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Nonstatutory double patenting rejection of Application No. 16/863,760:

Claims 1, 15 and 29 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 3, 11, 14, 15, 16, 24, 27, 28, 29 and 37 of pending Application No. 16/863,760 (reference application).   Although the claims at issue are not identical, they are not patentability distinct from each other due to the analysis below: 

Regarding Claims 1, 15 and 29, A compensation management method (16/863,760 (claims 2, 15 and 28) The compensation management method further comprising: identifying a compensation plan for a specific performance-based employee) obtaining, via a second computing device, performance information for the performance-based employee, (16/863,760 (claims 11, 24 and 37) The compensation management method wherein the performance information includes supplemental performance information) wherein the performance information includes sales performance information and is obtained from at least a dealership management platform, wherein the dealership management platform includes internal sales data of the automotive space, wherein the automotive space includes an automotive sales space, an automotive service space and an automotive parts space, wherein the sales performance information includes a quantity of units sold indicator, a date of units sold indicator, a cost of units sold indicator, and at least one or more of a margin of units sold indicator, an incentive concerning units sold indicator, a type of units sold indicator and a timing of units sold indicator (16/863,760 (claims 1, 14 and 27) wherein the performance information includes sales performance information and is obtained from at least a dealership management platform, wherein the dealership management platform includes internal sales data of the automotive space, wherein the automotive space includes an automotive sales space, an automotive service space and an automotive parts space, wherein the sales performance information includes a quantity of units sold indicator, a date of units sold indicator, a cost of units sold indicator, and at least one or more of a margin of units sold indicator, an incentive concerning units sold indicator, a type of units sold indicator and a timing of units sold indicator) calculating, via the second computing device, compensation information for the performance-based employee based, at least in part, upon the performance information and the compensation plan.(16/863,760 (claims 3, 16 and 29) calculating compensation information for the specific performance-based employee based, at least in part, upon the compensation plan for the specific performance-based employee to position the specific performance-based employee.)

Claims 10, 24 and 38 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 12, 25 and 38 of pending Application No. 16/863,760 (reference application).   Although the claims at issue are not identical, they are not patentability distinct from each other due to the analysis below: 

Regarding 10, 24 and 38, The compensation management method of claim 9 wherein obtaining, via the second computing device, the performance information for the performance-based employee includes: obtaining the supplemental performance information from one or more of: a social media platform, an external rating platform, an internal rating platform, an inventory management platform, a human resource management platform, a proprietary data feed, a proprietary data file, a proprietary datastore, manually-entered data, and a business analytics platform.(16/863,760 (claims 12, 25 and 38) The compensation management method, wherein obtaining performance information for the performance-based employee includes: obtaining the supplemental performance information from one or more of: a social media platform, an external rating platform, an internal rating platform, an inventory management platform, a human resource management platform, a proprietary data feed, a proprietary data file, a proprietary datastore, manually-entered data, and a business analytics platform.).

Claims 11, 25 and 39 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 13, 26 and 39 of pending Application No. 16/863,760 (reference application).   Although the claims at issue are not identical, they are not patentability distinct from each other due to the analysis below: 

Regarding 11, 25 and 39, The compensation management method of claim 9 wherein the supplemental performance information includes one or more of: an inventory age indicator; a minimum wage indicator; an hours worked indicator; an employment history indicator; an economic indicator; a team rating indicator; an individual rating indicator; and an organization rating indicator..(16/863,760 (claims 13, 26 and 39) The compensation management method wherein the supplemental performance information includes one or more of: an inventory age indicator; a minimum wage indicator; an hours worked indicator; an employment history indicator; a customer feedback indicator; an economic indicator; a team rating indicator; an individual rating indicator; and an organization rating indicator).

Claims 3, 17 and 31 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 7, 20 and 33 of pending Application No. 16/863,760 (reference application).   Although the claims at issue are not identical, they are not patentability distinct from each other due to the analysis below: 

Regarding 3, 17 and 31, the compensation management method of claim 1 wherein the performance- based employee is a performance-based seller of products.16/863,760 (claims 7, 20 and 33) the compensation management method wherein the plurality of performance-based employees is a plurality of performance-based sellers of products.).

Claims 4, 18 and 32 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 8, 21 and 34 of pending Application No. 16/863,760 (reference application).  Although the claims at issue are not identical, they are not patentability distinct from each other due to the analysis below: 

Regarding 4, 18 and 32, The compensation management method of claim 1 wherein the performance- based employee is a performance-based seller of services. (16/863,760 (claims 8, 21 and 34) the compensation management method wherein the plurality of performance-based employees is a plurality of performance-based sellers of services).
Claims 8, 22 and 36 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 10, 23 and 36 of pending Application No. 16/863,760 (reference application).   Although the claims at issue are not identical, they are not patentability distinct from each other due to the analysis below: 

Regarding 8, 22 and 36, The compensation management method of claim 1 wherein obtaining, via the second computing device, the performance information for the performance-based employee includes: obtaining the sales performance information from one or more of: a customer relationship management platform, an inventory management platform, an accounting platform, a proprietary data feed, a proprietary data file, a proprietary datastore, and manually-entered data,(16/863,760 (claims 10, 23 and 36) The compensation management method of claim 1 wherein obtaining performance information for the performance-based employee includes: obtaining the sales performance information from one or more of: a customer relationship management platform, an inventory management platform, an accounting platform, a proprietary data feed, a proprietary data file, a proprietary datastore, and manually-entered data).

This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.


Claim Rejections - 35 USC §112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1-6, 8-11, 13-20, 22-25, 27-34, 36-39 and 41-45 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
Newly amended claims 1, 15, and 29 are identified as containing new matter. The limitation in claims 1, 15, and 29 recite: “ enabling, via a graphical user interface of the first computing device, the user to define: a first number of vehicles sold in a month, and a second number of vehicles sold in a month” and “adjusting the compensation information of the performance-based employee based on at least a customer feedback indicator, calculating a first net revenue for the first number of vehicles sold, and calculating a second net revenue for the second number of vehicles sold 2Appl. No.: 16/863,667Page 3 of 29 Response Dated: May 31, 2022 Reply to Office Action of: February 28, 2022Reply to Advisory Action of: May 11, 2022Attorney Docket No.: 155025.00010 after the performance-based employee sells the first number of vehicles sold” is not supported by the specification originally filed. Applicants specification does not include “enabling, via a graphical user interface of the first computing device, the user to define: a first number of vehicles sold in a month, and a second number of vehicles sold in a month”, or the step of “calculating a first net revenue for the first number of vehicles sold, and calculating a second net revenue for the second number of vehicles sold 2Appl. No.: 16/863,667Page 3 of 29 Response Dated: May 31, 2022 Reply to Office Action of: February 28, 2022Reply to Advisory Action of: May 11, 2022Attorney Docket No.: 155025.00010 after the performance-based employee sells the first number of vehicles sold”. Applicants specification merely recites once in para 0052, “compensation plan 56 may define that user 36 receives X% of the net revenue of the first 10 vehicles they sell in a month and Y% of the net revenue of all other vehicles they sell in that month”. This is not the same as the step of “enabling, via a graphical user interface of the first computing device, the user to define: a first number of vehicles sold in a month, and a second number of vehicles sold in a month”.  Further, Applicants specification does not include “adjusting the compensation information of the performance-based employee based on at least a customer feedback indicator”. Applicants specification, para 0061, recites “Additionally, the compensation of user 36 may be impacted by e.g., reviews by management, reviews posted on social media, general feedback concerning user 36 and general feedback concerning dealership 62.” Examiner notes “may be impacted by”, is not the same as “adjusting”.
Claims which introduce elements or limitations which are not supported by the as-filed disclosure violate the written description requirement. See, e.g., In re Lukach, 442 F .2d 967, 169 USPQ 795 (CCPA 1971). Therefore, claims 1, 15, and 29 are rejected under 35 U.S.C 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. 	Dependent claims inherit the deficiencies of the parent claims and thus dependent claims are rejected on the same basis as indicated above for the respective parent claims.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Step 1: Identifying Statutory Categories
When considering subject matter eligibility under 35 U.S.C. § 101, it must be determined whether the claims are directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter (i.e., Step 1). In the instant case, claims 1-6, 8-11, 13-14 and 43-45 are directed to a method (i.e. a process). Claims 15-20, 22-25, and 27-28 are directed to a computer program product (i.e. an article of manufacture). Claims 29-34, 36-39, and 41-42 are directed to a system (i.e. a machine). Thus, each of these claims falls within one of the four statutory categories. Nevertheless, the claims fall within the judicial exception of an abstract idea.

Step 2A: Prong One: Abstract Ideas 

Claims 1-6, 8-11, 13-20, 22-25, 27-34, 36-39 and 41-45 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea. Independent claims recite: A compensation management methodcomprising: enabling a user to define a compensation plan for a performance-based employee within an automotive space; obtaining performance information for the performance-based employee, wherein the performance information includes sales performance information and is obtained from at least a dealership management platform, wherein the dealership management platform includes internal sales data of the automotive space, wherein the automotive space includes an automotive sales space, an automotive service space and an automotive parts space, wherein the sales performance information includes a quantity of units sold indicator, a date of units sold indicator, a cost of units sold indicator, and at least one or more of a margin of units sold indicator, an incentive concerning units sold indicator, a type of units sold indicator and a timing of units sold indicator; enabling the user to define: a first number of vehicles sold in a month, and a second number of vehicles sold in a month; calculating compensation information for the performance-based employee based, at least in part, upon the performance information and the compensation plan, wherein calculating the compensation information includes: adjusting the compensation information of the performance-based employee based on at least a customer feedback indicator, calculating a first net revenue for the first number of vehicles sold, and calculating a second net revenue for the second number of vehicles sold2Appl. No.: 16/863,667Page 3 of 29 Response Dated: May 31, 2022 Reply to Office Action of: February 28, 2022Reply to Advisory Action of: May 11, 2022Attorney Docket No.: 155025.00010 after the performance-based employee sells the first number of vehicles sold; providing the compensation information based on the compensation plan defined by the user; and periodically providing the compensation information for the performance-based employee to a payroll platform.
The limitations as drafted, is a process that, under its broadest reasonable interpretation, falls under at least the abstract groupings of: 
Certain methods of organizing human activity (commercial or legal interactions (including advertising, marketing or sales activities or behaviors; business relations; (managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions)). As the claims discuss enabling a user to define a compensation plan for a performance-based employee within an automotive space; obtaining performance information for the performance-based employee, enabling the user to define: a first number of vehicles sold in a month, and a second number of vehicles sold in a month; calculating compensation information for the performance-based employee based, at least in part, upon the performance information and the compensation plan, providing the compensation information based on the compensation plan defined by the user; and providing the compensation information for the performance-based employee to payroll, which is a clear business relations and one of certain methods of organizing human activity.
Mathematical concepts (mathematical relationships, mathematical formulas or equations and mathematical calculations (as independent claims recite: “calculating compensation information for the performance-based employee based, at least in part, upon the performance information and the compensation plan, wherein calculating the compensation information includes: adjusting the compensation information of the performance-based employee based on at least a customer feedback indicator, calculating a first net revenue for the first number of vehicles sold, and calculating a second net revenue for the second number of vehicles sold2Appl. No.: 16/863,667Page 3 of 29 Response Dated: May 31, 2022 Reply to Office Action of: February 28, 2022Reply to Advisory Action of: May 11, 2022Attorney Docket No.: 155025.00010 after the performance-based employee sells the first number of vehicles sold”).	If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation of methods of organizing human activity and mathematical concepts, but for the recitation of generic computer components, the claims recite an abstract idea.
Step 2A: Prong Two
This judicial exception is not integrated into a practical application because the claims merely describe how to generally “apply” the abstract idea. In particular, the claims only recite the additional elements – computing devices, a graphical user interface, a computer program product, a computer readable medium, a processor, and a memory. These additional elements are recited at a high-level of generality such that it amounts to no more than mere instructions to apply the exception using generic computer components. Simply implementing the abstract idea on generic computer components is not a practical application of the abstract idea, as it adds the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea, as discussed in MPEP 2106.05(f). The limitations generally link the abstract idea to a particular technological environment or field of use (such as computing, see MPEP 2106.05(h)). 	The “obtaining performance information for the performance-based employee, wherein the performance information includes sales performance information and is obtained from at least a dealership management platform, wherein the dealership management platform includes internal sales data of the automotive space, wherein the automotive space includes an automotive sales space, an automotive service space and an automotive parts space, wherein the sales performance information includes a quantity of units sold indicator, a date of units sold indicator, a cost of units sold indicator, and at least one or more of a margin of units sold indicator, an incentive concerning units sold indicator, a type of units sold indicator and a timing of units sold indicator”, limitation describes data gathering. The Office has long considered data gathering to be insignificant extra-solution activity. Merely adding insignificant extra-solution activity to an abstract idea does not integrate the exception into a practical application, see MPEP 2106.05(g)).	Dependent claims 2-6, 8-11, 13-14, 16-20, 22-25, 27-28, 30-34, 36-39 and 41-45 add additional limitations, for example: (claim 2)  wherein the automotive space includes one or more of: an automotive body shop space; an automotive finance & insurance space; an automotive administrative space; an automotive franchisor space; (claim 3) wherein the performance- based employee is a performance-based seller of products, but these only serve to further limit the abstract idea.	Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.  Their collective functions merely provide conventional computer implementation and do not impose a meaningful limit to integrate the abstract idea into a practical application.
Step 2B: 	
The claim(s) do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to discussion of integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply an exception and generally link the abstract idea to a particular technological environment or field of use. With respect to the computer components, these limitations are described in Applicant’s own specification as generic and conventional elements. See at least Applicant’s specification para 00152, recites “As will be appreciated by one skilled in the art, the present disclosure may be embodied as a method, a system, or a computer program product. Accordingly, the present disclosure may take the form of an entirely hardware embodiment, an entirely software embodiment (including firmware, resident software, micro-code, etc.) or an embodiment combining software and hardware aspects that may all generally be referred to herein as a "circuit," "module" or "system." Furthermore, the present disclosure may take the form of a computer program product on a computer-usable storage medium having computer-usable program code embodied in the medium” and para 00153, recites “Any suitable computer usable or computer readable medium may be utilized.” The specification spells out different generic equipment that might be applied using the concept and the particular steps such conventional processing would entail based on the concept of information access. Thus, the claims at issue amount to nothing significantly more than instructions to apply the abstract idea using some unspecified, generic computers. The use of such generic computers to receive or transmit data over a network has been identified as well understood, routine and conventional activity by the courts.	Furthermore, dependent claims 2-6, 8-11, 13-14, 16-20, 22-25, 27-28, 30-34, 36-39 and 41-45 have been fully analyzed to determine whether there are additional limitations recited that amount to significantly more than the abstract idea. The claims recite additional limitations, but the limitations merely provide further transmitting, analyzing, and receiving information which is used in applying the abstract idea and therefore further recites the abstract idea. Nothing further is added. Therefore, the dependent claims are directed to the abstract idea which they recite without adding significantly more because they are part of the identified judicial exception. See MPEP 2106.05(g). Further, the additional limitations in the dependent claims are simply generic computer functionality, claimed to perform the basic computer functions of: receiving, analyzing, processing and transmitting data, which are well-known, routine and conventional practices that require no more than a generic computer to perform generic computer functions.	Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation.	Therefore, since there are no limitations in the claim that transform the exception into a patent eligible application such that the claim amounts to significantly more than the exception itself, the claims are rejected under 35 USC 101 as being directed to non-statutory subject matter. 
					Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-6, 8-11, 13-20, 22-25, 27-34, 36-39 and 41-45 are rejected under 35 U.S.C. 103 as being unpatentable over McKeown et al. (US 2013/0006883 A1), hereinafter “McKeown”, in view of Seth et al. (US 2016/0260107 A1), hereinafter “Seth”.
Regarding Claim 1, McKeown teaches A compensation management methoda first computing device, a user to define a compensation plan for a performance-based employee within an automotive space; (McKeown, Abstract, para 0008, 0080, 0180, Figure 14; para 0205 discloses human resource management platform include business applications such as performance driven compensation; para 0071, 0073-0074, 0251 discloses computing environment; McKeown, para 0069, discloses platform may be used in retail, insurance, hotel service, transportation and more. Para 0195, discloses Daimler Chrysler (automotive space); para 0200, discloses performance driven compensation and benefits application user interface for inputting and presenting compensation related information);	obtaining, via a second computing device, performance information for the performance-based employee, (Para 0139; para 0202 and 0211, Figure 26, discloses performance ratings);	enabling, via a graphical user interface of the first computing device, the user to define:  (McKeown, para 0108, discloses sales people; Business applications, such as a performance driven compensation application may use these criteria to apply rules; para 0200, teaches user interface for inputting compensation related information; para 0244, discloses calculating an award/bonus entry for each eligible employee. The calculation may include compensation ratio derived from a bonus matrix, a set of bonus rules, and other factors such as group goals, group performance, individual performance; Figure 17, discloses creating new goals; Examiner notes for example, McKeown, Figure 17, may create and define a new goal of a number of vehicles to sell in a month; Examiner notes goals have financial incentives (bonuses));	calculating, via the second computing device, compensation information for the performance-based employee based, at least in part, upon the performance information and the compensation plan, wherein calculating the compensation information includes: (McKeown, para 0200, teaches performance driven compensation and benefits application user interface for inputting and presenting compensation related information; the support screens may present information used to derive the data presented in the single screen such as formulas, rules, guidelines; para 0080, 0244, discloses award or bonus processing; bonuses are conditional based on performance. The calculation may include compensation ratio derived from a salary range, job title, a bonus matrix, a set of bonus rules, and other factors such as group goals, group performance, individual performance, years of service, and the like);	adjusting the compensation information of the performance-based employee based on at least a customer feedback indicator, (McKeown, para 0227, discloses feedback logs could include prompts associated with performance and/or compensation feedback. Prompts may include offering selectable performance appraisal rating alternatives, such as below, meets, and exceeds expectations; para 0080, 0244, discloses award or bonus processing; bonuses are conditional based on performance);	Reply to Advisory Action of: May 11, 2022Attorney Docket No.: 155025.00010after the performance-based employee sells …; (McKeown, para 0108, discloses sales people; para 0244, potential bonuses or awards may be included to reflect a total potential compensation for each employee. This may be reflected in the platform through calculating an award/bonus entry for each eligible employee. The calculation may include compensation ratio derived from a salary range, job title, a bonus matrix, a set of bonus rules, and other factors such as group goals, group performance, individual performance, para 0152, teaches sales per employee ratios may be provided for assessing the overall productivity of the organization);	providing, at the graphical user interface of the first computing device, the compensation information based on the compensation plan defined by the user; and (McKeown, para 0200, discloses performance driven compensation and benefits application user interface for inputting and presenting compensation related information; the support screens may facilitate presenting information associated with compensation planning);	periodically providing, via the second computing device, the compensation information for the performance-based employee to a payroll platform (McKeown, para 0177, 0191, Para 0069, discloses the platform may be associated with payroll; para 0142, discloses payroll may interact through this service.)	While McKeown teaches employee performance driven compensation by goal setting and employee rewards directly linked to performance results, McKeown does not appear to explicitly teach: “wherein the performance information includes sales performance information and is obtained from at least a dealership management platform, wherein the dealership management platform includes internal sales data of the automotive space, wherein the automotive space includes an automotive sales space, an automotive service space and an automotive parts space, wherein the sales performance information includes a quantity of units sold indicator, a date of units sold indicator, a cost of units sold indicator, and at least one or more of a margin of units sold indicator, an incentive concerning units sold indicator, a type of units sold indicator and a timing of units sold indicator” and “a first number of vehicles sold in a month, and a second number of vehicles sold in a month; the first number of vehicles sold”“ “calculating a first net revenue for the first number of vehicles sold, and calculating a second net revenue for the second number of vehicles sold.2Appl. No.: 16/863,667Page 3 of 29Response Dated: May 31, 2022 “Reply to Office Action of: February 28, 2022 	In the same field of endeavor Seth teaches wherein the performance information includes sales performance information and is obtained from at least a dealership management platform (Seth, Abstract, Table 1, discloses dealer management system), wherein the dealership management platform includes internal sales data of the automotive space (Seth, Figure 2C, discloses internal seller data), wherein the automotive space includes an automotive sales space, an automotive service space and an automotive parts space, (See at least Seth, Figure 2B, element 222, parts sales/invoices; element 228, vehicle service data and element 230, sales data); wherein the sales performance information includes a quantity of units sold indicator, (Seth, Figure 3, element 322, product sales); a date of units sold indicator, (Seth, Figure 3, element 332, time dimension); a cost of units sold indicator, (Seth, Figure 3, element 370, Dealer gross margin, where product sales (element 322) are known); and at least one or more of a margin of units sold indicator, (Seth, Figure 3, element 370, Dealer gross margin, where product sales (element 322) are known); an incentive concerning units sold indicator (Seth, Figure 3, element 322, product sales and McKeown teaches employee rewards directly linked to performance results), a type of units sold indicator (Seth, Figure 3, element 336, product); and a timing of units sold indicator (Seth, Figure 3, element 332, time dimension) a first number of vehicles sold in a month, and a second number of vehicles sold in a month; the first number of vehicles sold (Seth, Figure 2B, discloses vehicle sales data (element 230); Fig. 3, disclose measures/metrics of products sales and time; Figure 5D, discloses number of sales in a month) calculating a first net revenue for the first number of vehicles sold, and calculating a second net revenue for the second number of vehicles sold2Appl. No.: 16/863,667Page 3 of 29Response Dated: May 31, 2022 Reply to Office Action of: February 28, 2022(Seth, para 0032, and Table 4, discloses vehicle sales data including total gross profit from vehicle sales data).	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the employee performance driven compensation of McKeown with performance information includes sales performance information and is obtained from at least a dealership management platform, wherein the dealership management platform includes internal sales data of the automotive space, wherein the automotive space includes an automotive sales space, an automotive service space and an automotive parts space, wherein the sales performance information includes a quantity of units sold indicator, a date of units sold indicator, a cost of units sold indicator, and at least one or more of a margin of units sold indicator, an incentive concerning units sold indicator, a type of units sold indicator and a timing of units sold indicator and a first number of vehicles sold in a month, and a second number of vehicles sold in a month; the first number of vehicles sold” and calculating a first net revenue for the first number of vehicles sold, and calculating a second net revenue for the second number of vehicles sold as taught by Seth with the benefit of tracking and managing sales and services information relating to the dealership management platform (Seth, para 0022 and Table 1). The McKeown invention, now incorporating the Seth invention, has all the limitations of claim 1.
Regarding Claim 2, McKeown, now incorporating Seth, teaches the compensation management method of claim 1 and McKeown further teaches wherein the automotive space includes one or more of: an automotive body shop space; an automotive finance & insurance space; an automotive administrative space; and an automotive franchisor space (McKeown, para 0069, discloses platform may be used in retail, insurance, hotel service (hospitality), transportation and more. Para 0195, discloses Daimler Chrysler (automotive space)).	
Regarding Claim 3, McKeown, now incorporating Seth, teaches the compensation management method of claim 1 and McKeown further teaches wherein the performance- based employee is a performance-based seller of products (McKeown, para 0152, discloses sales per employee. Para 0069, discloses technologies, food, beverage, and tobacco businesses, health care, hotel service, travel and leisure services, insurance, materials, oil and gas production and distribution, retailing, and more.).
Regarding Claim 4, McKeown, now incorporating Seth, teaches the compensation management method of claim 1 and McKeown further teaches wherein the performance- based employee is a performance-based seller of services (McKeown, para 0152, discloses sales per employee. Para 0069, discloses technologies, food, beverage, and tobacco businesses, health care, hotel service, travel and leisure services, insurance, materials, oil and gas production and distribution, retailing, and more.)
Regarding Claim 5, McKeown, now incorporating Seth, teaches the compensation management method of claim 1 wherein enabling, via the first computing device, the user to define the compensation plan for the performance-based employee includes: enabling the user to define the compensation plan for the performance-based employee by selecting the compensation plan from a plurality of available compensation plans (McKeown, para 0205 discloses human resource management platform include business applications such as performance driven compensation; para 0200, discloses performance driven compensation and benefits application user interface for inputting and presenting compensation information; Figure 9A, discloses compensation plans; para 0193, teaches options associated with the performance driven compensation application may accommodate complex compensation plans, such as plans that incorporate goals management, competency management, employee development planning, employee performance reviews, performance based bonus, automated bonus payment).
Regarding Claim 6, McKeown, now incorporating Seth, teaches the compensation management method of claim 1 wherein enabling, via the first computing device, the user to define the compensation plan for the performance-based employee includes: enabling the user to define a bespoke compensation plan for the performance-3Appl. No.: 16/863,667Page 4 of 29 Response Dated: May 31, 2022Reply to Office Action of: February 28, 2022 Reply to Advisory Action of: May 11, 2022Attorney Docket No.: 155025.00010based employee (McKeown, para 0205 discloses human resource management platform include business applications such as performance driven compensation; para 0200, discloses performance driven compensation and benefits application user interface for inputting and presenting compensation information; Figure 9A, discloses compensation plans; para 0193, teaches options associated with the performance driven compensation application may accommodate complex compensation plans, such as plans that incorporate goals management, competency management, employee development planning, employee performance reviews, performance based bonus, automated bonus payment).
Regarding Claim 8, McKeown, now incorporating Seth, teaches the compensation management method of claim 1 and McKeown further teaches wherein obtaining, via the second computing device, the performance information for the performance-based employee includes: obtaining the sales performance information from one or more of: a customer relationship management platform, an inventory management platform, an accounting platform, a proprietary data feed, a proprietary data file, a proprietary datastore, and manually-entered data (McKeown, para 0152, discloses Corporate Work service may encompass work-flow activities with regard to the entire organization. Some of the applications in this service may be employee performance trends … sales per employee ratios or workforce productivity ratios may be provided by this service).
Regarding Claim 9, McKeown, now incorporating Seth, teaches the compensation management method of claim 1 and McKeown further teaches wherein the performance information includes supplemental performance information (McKeown, para 0139, 0202 and 0211, Figure 26, discloses performance ratings).		Regarding Claim 10, McKeown, now incorporating Seth, teaches the compensation management method of claim 9, and McKeown further teaches wherein obtaining, via the second computing device, the performance information for the performance-based employee includes: obtaining the supplemental performance information from one or more of: a social media platform, an external rating platform, an internal rating platform, an inventory management platform, a human resource management platform, a proprietary data feed, a proprietary data file, a proprietary datastore, manually-entered data, and a business analytics platform (McKeown, Para 0139, 0154, para 0202 and 0211, Figure 26, discloses performance ratings (a rating platform)).	
Regarding Claim 11, McKeown, now incorporating Seth, teaches the compensation management method of claim 9, and McKeown further teaches wherein the supplemental performance information includes one or more of: an inventory age indicator; a minimum wage indicator; an hours worked indicator; an employment history indicator; an economic indicator; a team rating indicator; an individual rating indicator; and an organization rating indicator (McKeown, Para 0139, 0154, para 0202 and 0211, Figure 26, discloses performance ratings (a rating platform), para 0203, 0223 and 0245, discloses employee hours).	
Regarding Claim 13, McKeown, now incorporating Seth, teaches the compensation management method of claim 1 and McKeown further teaches further comprising: providing the compensation information for the performance-based employee to a dealership management platform (McKeown, para 0195, discloses multi-national ownership (e.g. Daimler Chrysler)).
Regarding Claim 14, McKeown, now incorporating Seth, teaches the compensation management method of claim 1 and McKeown further teaches wherein obtaining performance information for the performance based employee includes one or more of: selectively excluding one or more performance indicators; (McKeown, para 0152-0153; para 0136, discloses rules within the combined business applications, para 0112, discloses filtering data) and selectively devaluing one or more performance indicators (McKeown, para 0213-0214, discloses weighting; para 0088 discloses customization of the platform; para 0200, discloses calculations of information. The support screens may present information used to derive the data presented in the single screen such as formulas, rules, guidelines, sources of information.)
Regarding Claims 15 and 29, the claims recite analogous limitations to claim 1 above, and is therefore rejected on the same premise.
Regarding Claims 16 and 30, the claims recite analogous limitations to claim 2 above, and is therefore rejected on the same premise.
Regarding Claims 17 and 31, the claims recite analogous limitations to claim 3 above, and is therefore rejected on the same premise.
Regarding Claims 18 and 32, the claims recite analogous limitations to claim 4 above, and is therefore rejected on the same premise.
Regarding Claims 19 and 33, the claims recite analogous limitations to claim 5 above, and is therefore rejected on the same premise.
Regarding Claims 20 and 34, the claims recite analogous limitations to claim 6 above, and is therefore rejected on the same premise.
Regarding Claims 22 and 36, the claims recite analogous limitations to claim 8 above, and is therefore rejected on the same premise.
Regarding Claims 23 and 37, the claims recite analogous limitations to claim 9 above, and is therefore rejected on the same premise.
Regarding Claims 24 and 38, the claims recite analogous limitations to claim 10 above, and is therefore rejected on the same premise.
Regarding Claims 25 and 39, the claims recite analogous limitations to claim 11 above, and is therefore rejected on the same premise.
Regarding Claims 27 and 41, the claims recite analogous limitations to claim 13 above, and is therefore rejected on the same premise.
Regarding Claims 28 and 42, the claims recite analogous limitations to claim 14 above, and is therefore rejected on the same premise.
Regarding Claim 43, McKeown, now incorporating Seth, teaches the compensation management method of claim 1, wherein enabling, via the graphical user interface of the first computing device, the user to define further includes: an immediate bonus for the performance-based employee for a sale of a defined automotive product (McKeown, para 0200, discloses performance driven compensation and benefits application user interface for inputting information; para 0193, teaches automated bonus payment; para 0223, teaches compensation planning screen may include bonus plan; para 0240, teaches rules for bonus or awards; para 0244, teaches generally, bonuses are conditional based on performance;  Seth, Figure 2B, disclose seller transactional data including vehicle sales and parts data).
Regarding Claim 44, McKeown, now incorporating Seth, teaches the compensation management method of claim 43, further comprising: in response to the performance-based employee completing the sale of the defined automotive product, interfacing with the payroll platform to provide the immediate bonus to the performance-based employee (McKeown, para 0200, discloses performance driven compensation and benefits application user interface for inputting information; para 0193, teaches automated bonus payment; para 0223, teaches compensation planning screen may include bonus plan; para 0240, teaches rules for bonus or awards; para 0244, teaches generally, bonuses are conditional based on performance;  Seth, Figure 2B, disclose seller transactional data including vehicle sales and parts data; McKeown, para 0177, 0191, para 0069, discloses the platform may be associated with payroll; para 0142, discloses payroll may interact through this service).
Regarding Claim 45, McKeown, now incorporating Seth, teaches the compensation management method of claim 1 wherein enabling, via the graphical user interface of the first computing device, the user to further define a compensation condition for a sales bonus, wherein calculating the compensation information further includes: calculating the sales bonus after the compensation condition was completed by the performance-based employee (McKeown, para 0244, teaches award or bonus processing. Generally, bonuses are conditional based on performance, business, budget, and other factors. Therefore, recomputing bonus-related decision actions may be performed after other decision actions and derived data is calculated. To further describe the complexity associated with award processing, during a compensation focal planning process, potential bonuses or awards may be included to reflect a total potential compensation for each employee.)

Additional Prior Art Consulted
The prior art made of record and not relied upon which is considered pertinent to applicant’s disclosure includes the following:
Loya US 2002/0035506 – discussing a system for creating incentive plans to motivate and reward employees includes a series of computer programs or tools which customize, develop, and implement an incentive plan for a variety of businesses; [0047] The program performs the bonus calculation method according to employee score in each category of Incentive Factors and the percent of each compensation source to each employee. The employee score is multiplied by the % factor allocated to the Incentive Factor category and then divided by 100. Adding all category scores yields a Bonus Multiplier (BM). The Bonus Multiplier is derived using the following formula…
Wartel US 2015/0269512 A1 – discussing performance systems and rewarding employees of an enterprise.

Applicant is advised to review additional references supplied on the PTO-892 as to the state of the art of the invention.

Response to Arguments
Applicants arguments filed on 05/31/2022 have been fully considered but they are not persuasive.
Regarding 35 U.5.C. § 101 rejections: Examiner has updated the 101 rejections in light of the most recent claim amendments. Applicant’s arguments have been fully considered but are found unpersuasive and Examiner maintains the 101 rejection.
With respect to the abstract idea, the claimed invention falls within at least the groupings of organizing human activity and mathematical concepts. The claims are directed to a compensation plan for a performance-based employee within an automotive space; obtaining performance information for the performance-based employee, enabling the user to define: a first number of vehicles sold in a month, and a second number of vehicles sold in a month; calculating compensation information for the performance-based employee based, at least in part, upon the performance information and the compensation plan, providing the compensation information based on the compensation plan defined by the user; and providing the compensation information for the performance-based employee to payroll, which is a clear business relations and one of certain methods of organizing human activity. The claims further recite mathematical concepts as outlined above.  Because the claimed invention falls within at least the abstract groupings of organizing human activity and mathematical concepts, the claims are directed to an abstract idea.
With respect to Applicants remarks (page 20), “The claims as currently amended are eligible under Step 2A, Prong Two because the claims improve automation of compensation management systems and do more than provide "mere instructions to apply the exception using generic computer components", Examiner respectfully disagrees. With respect to integration of the abstract idea into a practical application, the computing elements (computing devices, a graphical user interface, a computer program product, a computer readable medium, a processor, and a memory) are additional elements to perform the steps and amount to no more than mere instructions to apply the exception using generic computer components. These components are described in the specification at a high level of generality. See Applicants Spec, para 0025 and 00152-00153. Examiner fails to see how the generic recitations of these most basic computer components and/or of a system so integrates the judicial exception as to “impose a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the judicial exception.” Guidance, 84 Fed. Reg. at 53. Thus, Examiner finds that the claims recite the judicial exception of certain methods of organizing human activity and mathematical concepts and is not integrated into a practical application.
With respect to Applicants remarks that the claimed invention is directed to “significantly more”, and the combination of features “provide an unconventional step that confines the claim to a particular useful application” (remarks page 21), Examiner respectfully disagrees. While the specification is not to be read in to the claims, the claims are to be read in light of the specification. Examiner has reviewed Applicants claims and specification and has found only generic computing systems (see, e.g., Spec. para 0025 and 00152-00153). Merely using a general-purpose device to perform well-understood, routine, and conventional activities has been held to not be an "inventive concept" as the general-purpose device is being used for the very purpose that such devices are known to be used for, e.g. more efficient, faster, and etc. Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation.	Therefore, Applicants remarks are found unpersuasive and Examiner maintains the 101 rejection with respect to these and all depending claims unless otherwise indicated.

Regarding 35 U.S.C. § 103 rejections. Examiner has updated the 103 rejection and maintains the rejection. With respect to the prior art rejections and Applicants arguments, these arguments have been given due consideration but they are moot in view of the newly applied teachings of the McKeown reference as described above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure:
Yaskin et al. US 8,265,968 B2 – discussing method and system for academic curriculum 
Otto et al. US 2009/0138342 A2 – discussing compensation method for employees
Yacobi et al. US 2016/0104184 A1 – discussing an incentives platform receives information about business processes from a plurality of businesses. The information includes specific performance information for employees of each of the businesses. Each business may use the platform to tailor an incentives program for its employees, where employees receive rewards based on their performance metrics… ratings received form the one or more businesses, comments received from the one or more businesses
Troyer US 2003/0050830 A1 – discussing evaluating performance of automotive collision repair shop.
Stiffler et al. US 2014/0324645 A1 – discussing Abstract. Para 0061, discloses creating highly flexible compensation plans

Any inquiry concerning this communication or earlier communications from the examiner should be directed to REBECCA R NOVAK whose telephone number is (571)272-2524.  The examiner can normally be reached on Monday - Friday 8:30am - 5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynda Jasmin can be reached on (571) 272-6782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/R.R.N./Examiner, Art Unit 3629        /SANGEETA BAHL/        Primary Examiner, Art Unit 3629